SAFFELS, District Judge,
concurring in part and dissenting in part.
The majority opinion in this case relies on the following evidence of a conspiracy between defendant Peveto and his co-defendants to justify admission of an out-of-court statement under Federal Rule of Evidence 801(d)(2)(E).
1. Peveto and his co-defendant Hines lived in the same apartment complex in Sherman, Texas.
2. Peveto and Hines moved at the same time to the same apartment complex in Irving, Texas.
3. An A.T.F. agent found a triple-beam scale (commonly used in the manufacture of methamphetamine) during his search of Peveto’s apartment.
4. Investigators found various laboratory equipment and narcotics evidence in their search of the Bryan County house.
5. Hines told Glasgow that “he wanted to purchase some apartment buildings to be used for dope houses,” and that ownership of the properties “could be concealed”; Hines then “wrote the word ‘lawyer’ on a piece of paper” and pointed in the direction of Peveto’s apartment.
The majority has determined that the trial court did not err in finding that this evidence established defendant Peveto was a member of the conspiracy charged.
Because of the secretive nature of the crime of conspiracy, the evidence of that conspiracy will usually be largely circumstantial. See United States v. Jones, 808 *864F.2d 754, 756-57 (10th Cir.1987). However, the court must guard against “piling inference upon inference” in order to find that a conspiracy exists. United States v. Butler, 494 F.2d 1246, 1252 (10th Cir.1974) (quoting Direct Sales Co. v. United States, 319 U.S. 703, 711, 63 S.Ct. 1265, 1269, 87 L.Ed. 1674 (1943)) “[M]ere suspicion or insinuation of guilt of conspiracy” is not sufficient to support a finding that a conspiracy exists. United States v. McMahon, 562 F.2d 1192, 1197 (10th Cir.1977). In order to establish that a defendant was a member of the conspiracy, the prosecution must show by direct or circumstantial evidence that the defendant possessed the requisite criminal intent. “ ‘The defendant lacks the requisite criminal intent if he does not know the conspiracy’s objective,’ and this knowledge must be shown by clear, unequivocal evidence.” United States v. Dumas, 688 F.2d 84, 86 (10th Cir.1982) (quoting Direct Sales Co., 319 U.S. at 711, 63 S.Ct. at 1269).
The evidence presented at trial, and relied upon by the majority, fails to establish by a preponderance of the evidence that a conspiracy to manufacture methamphetamine existed between Peveto and his co-defendants. The lab equipment and other narcotics evidence seized in the Bryan County search provided a strong inference that Peveto’s co-defendants, Hines and Rodgers, were involved in the manufacture of methamphetamines. However, there was no evidence seized in that search which would tie Peveto to that plan. The fact that the chemicals seized in both searches were similar proves nothing; without some indication that the defendants might have used some unique method of manufacturing methamphetamine, one can assume that anyone planning to manufacture that substance would use similar chemicals. Further, the triple-beam scale found in Pev-eto’s apartment is again strong evidence that Peveto was involved in the manufacture of methamphetamine. However, he was not charged with manufacturing methamphetamine; rather, he was only charged with participating in the plan with Rodgers and Hines to manufacture methamphetamine. The scale found in his apartment does not tie him to the Hines/Rodgers plan. It is simply a standard piece of equipment for anyone manufacturing methamphetamine.
The inadequacy of those two pieces of evidence leaves us only with the “long term association” between Peveto and Hines, and the hearsay statement itself. Of course, the hearsay statement sought to be introduced may be considered in determining whether the defendant was part of the conspiracy. Bourjaily v. United States, 483 U.S. 171, 181, 107 S.Ct. 2775, 2781, 97 L.Ed.2d 144 (1987). But when the only evidence of participation in the conspiracy, other than that hearsay statement, is an “association” with the co-conspirators,1 it seems the evidence of conspiracy is wholly insufficient to satisfy the prerequisites of Rule 801(d)(2)(E). The “association” with the conspirators only raises a “mere suspicion or insinuation of guilt of conspiracy.” McMahon, 562 F.2d at 1197. It appears the majority has “pil[ed] inference upon inference,” and has concluded without basis that a conspiracy existed between Peve-to and his co-defendants. Butler, 494 F.2d at 1252. The “association” between Peveto and Hines is of little evidentiary value when that “association” is the only independent evidence of participation in a conspiracy. We are only left, then, with the hearsay statement itself. Thus, the effect of the majority’s opinion is to allow the hearsay to stand alone as evidence of a conspiracy, and to abrogate the requirements of Rule 801(d)(2)(E). This is contrary to the intent of the Rule.
Further, the evidence of conspiracy relied upon by the majority completely fails, directly or circumstantially, to indicate intent on the part of Peveto to participate in Hines and Rodgers’ conspiracy. There must be some direct or circumstantial evidence which clearly and unequivocally indicates the requisite criminal intent. Dumas, 688 F.2d at 86. Here we have no indication of any action taken by Peveto from which we might infer he intended to conspire with Hines and Rodgers.
Even if we were to consider the other evidence admitted against Peveto at trial, this evidence would still be insufficient to show by a preponderance of the evidence that Peveto participated in a conspiracy with Hines and Rodgers to manufacture methamphetamine. The strongest evi*865dence against Peveto was discovered in a van in his locked garage. The van was owned by defendant Hines’ son. There was also evidence that the van was seen earlier at the apartment owned by defendant Hines, but rented and occupied by Hines’ son. When investigators searched Hines’ son’s apartment, they found a receipt for the chemicals discovered in the van in Peveto’s garage. A traffic ticket found in the search of Peveto’s apartment tied Peveto to the van. All of this evidence would be more than sufficient to charge and convict Peveto of conspiring with Hines’ son to manufacture methamphetamine. But the record is devoid of any evidence which would indicate that the operation of Hines’ son and Peveto was tied to that of defendants Hines and Rodgers.
Because it is felt that the district court clearly erred when it determined the government had shown by a preponderance of the evidence that Peveto was a participant in the charged conspiracy, I would dissent from that portion of the majority’s opinion which upheld the district court’s admission of the co-conspirator statement. Further, since the evidence is insufficient, without the hearsay statement, to show that Peveto was a participant in Hines and Rodgers’ conspiracy, I would reverse and remand with instructions to direct a judgment of acquittal in favor of defendant Peveto. In all other respects, I concur with the majority’s opinion.

. Hines at one point also gave Glasgow Peveto’s phone numbers and he told Glasgow he could be reached there. The majority says this is further evidence of the conspiracy. It is instead only further evidence of the "long term association” between Peveto and Hines. Even if it provides some minor, circumstantial evidence of conspiracy, there is still a complete lack of direct or circumstantial evidence indicating Pev-eto had the requisite criminal intent to join his long term associate in his manufacturing operation. See infra discussion at p. 865.